                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

CIVIL ACTION NO: 4:18-CV-00027-JHM

GREGORY R. WEBB                                                                PLAINTIFF

V.

MARK CURRY, et al.                                                             DEFENDANTS

                               MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion to Dismiss or in the alternative,

Motion for Extension of Deadlines [DN 60]. For the following reasons, the Defendant’s Motion

to Dismiss is DENIED and the Motion for Extension of Deadlines is GRANTED.

                                          I. BACKGROUND

       Plaintiff Gregory Ryan Webb filed multiple lawsuits while incarcerated in the Western

District of Kentucky. Back in May 2017, Plaintiff filed a lawsuit claiming that he had received

ineffective assistance of counsel.     Webb v. Dep’t of Public Advocacy, 5:17-cv-0081-TBR.

Although Judge Russell granted his motion to proceed in forma pauperis, Plaintiff was still

required to pay the statutory inmate filing fee of $350 under an installment plan. The Court did an

initial screening in which it determined that Plaintiff’s ineffective assistance action failed to state

a claim upon which relief could be granted and dismissed the lawsuit.

       Plaintiff’s present lawsuit is related to his first. On February 28, 2018, Plaintiff filed this

lawsuit complaining of retaliation after he filed his ineffective assistance lawsuit. According to

Plaintiff, he was transferred to a different facility after he complained that his account was being

garnished to cover his filing fee for his previously dismissed lawsuit. After a series of amended

complaints, this Court did an initial review of this lawsuit and allowed Plaintiff’s claim of

retaliation to proceed against Defendants Mark Curry, Arthur Maglinger, and Ragan Bennett in
their individual capacities, and his claim of failure-to-protect to proceed against Maglinger and

Daviess County, Kentucky. Plaintiff moved for appointment of counsel but his motion was denied

so Plaintiff proceeds with this lawsuit pro se.

         Defendant Curry filed the present motion, asking the Court to dismiss Plaintiff’s lawsuit

for failure to cooperate in discovery. Specifically, Curry complains that Plaintiff did not respond

to the First Set of Interrogatories and Requests for Production of Documents and Plaintiff did not

appear for his noticed deposition. In the alternative, Curry asks the court for additional time to

complete discovery and depose the Plaintiff. Codefendants Maglinger, Bennett, and Daviess

County join in Defendant Curry’s Motion. (See DN 61). Plaintiff has not responded to this

Motion, though he continues to file untimely discovery requests.

                                      II. STANDARD OF REVIEW

         Under Rule 41(b), “[i]f the plaintiff fails to prosecute or to comply with these rules or a

court order, a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P.

41(b).

            When contemplating dismissal under Rule 41(b), a court must consider:
            (1) whether the party’s failure to cooperate is due to willfulness, bad faith, or
            fault; (2) whether the adversary was prejudiced by the dilatory conduct of the
            party; (3) whether the dismissed party was warned that failure to cooperate
            could lead to dismissal; and (4) whether less drastic sanctions were imposed
            or considered before dismissal was ordered.

Stough v. Mayville Cmty. Sch., 138 F.3d 612, 615 (6th Cir. 1998) (citing Regional Refuse Sys., Inc.

v. Inland Reclamation Co., 842 F.2d 150, 153-55 (6th Cir. 1988)). “‘Prior notice, or the lack

thereof, is . . . a key consideration’ in determining whether a district court abused its discretion in

dismissing a case for failure to prosecute.” Schafer v. City of Defiance Police Dep’t, 529 F.3d

731, 737 (6th Cir. 2008) (quoting Stough, 138 F.3d at 615).




                                                   2
                                         III. DISCUSSION

       In this case, Plaintiff is at fault for his failure to cooperate in discovery. “As plaintiff is

proceeding pro se, the court is not required to determine whether the fault for noncompliance lies

with the attorney rather than the client.” Maldonado v. Thomas M. Cooley Law Sch., No. 5:01-cv-

93, 2002 U.S. Dist. LEXIS 14370, at *6 (W. D. Mich. July 29, 2002) (citing Coleman v. American

Red Cross, 23 F.3d 1091, 1095 (6th Cir. 1994)). Furthermore, the Defendants have been

prejudiced by Plaintiff’s noncooperation because it has deprived them entirely of any means to

defend themselves before the time for dispositive motions elapsed. However, the last two factors

the Court considers weigh in Plaintiff’s favor. He has not previously been warned that failure to

cooperate in discovery could lead to dismissal and therefore, the Court must first consider less

severe sanctions.

                                         IV. CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that Defendant’s Motion for

Dismissal is DENIED and Defendant’s Motion for an Extension of Deadlines is GRANTED. The

parties are granted 90 additional days to complete discovery. IT IS FURTHER ORDERED that

Plaintiff should respond to the Defendants’ First Set of Interrogatories and Request for

Production of Documents within 21 days from the entry of this Order, and that Plaintiff

attend and participate in any deposition noticed by Defendants. Plaintiff is hereby warned

that failure to comply with this order WILL RESULT IN DISMISSAL OF THIS ACTION

WITH PREJUDICE.




cc: counsel of record
                                                                   August 21, 2019
    Plaintiff, pro se



                                                  3
